IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-87,044-01


                       EX PARTE ROGER EVAN GARRETT, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 20130D01613-168-1 IN THE 168TH DISTRICT COURT
                             FROM EL PASO COUNTY


                                             Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to forty years’ imprisonment. The Eighth Court of Appeals affirmed his conviction.

Garrett v. State, No. 08-13-00323-CR (Tex. App.—El Paso Nov. 4, 2015).

        On July 26, 2017, this Court remanded this application to the trial court for findings of fact

and conclusions of law. On October 18, 2017, the trial court signed findings of fact and conclusions

of law that were based on the affidavit from trial counsel. The trial court recommended that relief
be denied. The trial court also recommends that this Court reform the judgment to delete the

affirmative finding of a deadly weapon and the five-thousand dollar fine.

       Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, we deny relief. The judgment of the trial court is also reformed to delete the

affirmative finding of a deadly weapon and the five-thousand dollar fine.

Filed: November 15, 2017
Do not publish